Mr. Justice Stafford
(sitting in place of Mr. Justice Van Orsdel) delivered the opinion of the Court:
Thus it will be seen that the sole question between these par*97ties is whether the claimants under the memorandum, in order to be entitled to the refund, were only required to establish a claim against the estate of Warren Mitchell in the Kentucky courts, using the word “claim” in the broad sense of the word, which would include their right under and by virtue of the will of Warren Mitchell, or whether they were obliged to recover upon a special and distinct ground, namely, that the bales of cotton or the proceeds thereof, representing their share of the fund, belonged to them independently of the will of Mitchell, so that they stood as independent owners thereof, and had a claim against Mitchell’s estate therefor, which they could make good as a- hostile claim, without relying at all upon the will. The latter is the ground taken by Charles D. Pennebaker, for he insists that this is the true construction of the contracts. His argument is that the claimants under the memorandum had no right to question the amount of the fee, if they had no claim except under the will of Warren Mitchell, because in that case they would be bound by the contract which had been entered into by the administrator. He argues that the position they took leading up to the contracts was that they were not bound by the administrator’s contract, for the reason that they had an independent, hostile claim against the estate; and that when this fact is kept in mind, it is easy to see that the contracts in question were drawn with reference to this position and were intended to require the claimants under the memorandum to make good their claim as an independent, hostile claim against the estate, and not under and by grace of the will.
But we think this argument is not well founded, inasmuch as it runs counter to the plain language of the contracts themselves. In reciting’ what the claims were, the contracts distinctly state that one of the positions of these parties was that Mitchell, by the fourth clause of his will, directed that, if his executor should recover on account of the cotton, the shares should be settled between the parties ■ according to the memorandum. This was one of the grounds upon which the claim referred to in the contracts stood; and when the contracts, in their later clauses, referred to “establishing a claim against *98the estate of Warren. Mitchell,” they necessarily embraced a claim made upon this ground, namely, a claim enforceable under and by virtue of the will of Warren Mitchell. Moreover, the evidence clearly shows that the question of the validity of; the memorandum as a part of the will was a subject of animated discussion between the parties preliminary to the drawing up of these contracts. Why that question should have been discussed, and why Pennebaker & Tones should have taken the position, as they did, in that discussion, that the memorandum was no part of the will, is not easily to be reconciled with the position taken by Charles D. Pennebaker now; for his present position is that he could not be harmed by a recovery on the ground that the memorandum was a part of the will, but only by a recovery on the ground that the claim was a hostile one against the estate.
We have gone into the case to this extent in order that the grounds of our decision might be made clear to the parties; and we forbear to extend this opinion any further, because it must be manifest that no question of law is presented the decision of which can be of interest or use to the profession generally.
Our conclusion is that the decree below must be reversed, with costs, and the case remanded with directions to enter a decree awarding to Henry R. Summers, administrator of W. W. Summers, John A. Armstrong, administrator of O. Q. Armstrong, deceased, and Marshall Orme Wilson, Richard T. Wilson, Jr., and James M. Edwards, executors of Richard T. Wilson, deceased, the amounts to which they are severally entitled as their respective shares of the fund in the American National Bank under the aforesaid contracts, interpreted in accordance with this opinion. Reversed.
There is another appeal to be disposed of, that of Henry E. Davis, intervening petitioner, whose petition, by decree of the court below, was dismissed, having been adjudged bad upon demurrer. That petition alleged that Davis had been employed by Pennebaker & Jones before the institution of their suit *99against Mitchell’s administrator for professional services; that said suit was instituted upon the advice and by the service of Davis; that the payment of one half said fee, and the arrangement by which the fund in question was paid into the American National Bank, were brought about by said Davis; that Charles D. Pennebaker is entitled to said fund remaining in bank; and that Davis by virtue of an arrangement and understanding between Pennebaker & J ones and himself is entitled to a lien thereon for services rendered Pennebaker & Jones as attorneys in said suit, and that the amount of his said lien is sufficient to absorb the whole of said fund. Wherefore he prays that ho might be adjudged to have a lien superior to that of any other person upon said fund. The demurrer to the petition was sustained upon the ground that the facts set forth did not show a sufficient agreement between Davis and Pennebaker & Jones to lay the foundation for a lien. The petition did not proceed upon the theory that Davis would be entitled to the fund as against the claimants under the memorandum; but this court is now asked to permit an amendment of the petition in this regard, if it shall hold that the fund belongs to such claimants, and not to Pennebaker & Jones. The proposed amendment asserts that Davis is entitled to priority even as against the claimants under the memorandum, notwithstanding the contracts entered into between Pennebaker & Jones on the one hand and said claimants on the other, upon the theory that said contracts were entered into after Davis’s lien had attached. It is urged that Davis wTas the attorney who brought the original bill in this suit, and that no contract could be made between his clients, the complainants therein, and the claimants under the memorandum, that would have any effect on his right to be reimbursed not only for services he had rendered already, but also for such services as he might render thereafter. But, as we have already recited, the intervening petition itself shows, in. the first paragraph thereof, that these contracts between Pennebaker & Jones, the clients of the petitioner, on the one hand, and the claimants under the memorandum on the other, wero made, and the decree based thereon was rendered, in this very *100suit, while it was being conducted and managed on the part of Pennebaker & Jones by the petitioner himself. The natural ■inference is that he knew all about the contracts in question, and advised his clients to make them. Indeed that is the meaning we attach to the first paragraph of the petition. Apparently he is in no position to assert a lien that would defeat those contracts. He was rendering no service to the claimants under the memorandum by bringing a suit and having the fund detained in this jurisdiction; and when, for and on the part of his clients, he brought about an arrangement represented by the contracts in question and the decree based thereon, he took a position which was inconsistent with the position he is taking now, which is that he is entitled to the whole of the fund himself.
Por these reasons, if for no other, we cannot grant the petitioner’s application to amend. If the amendment were made, it could not avail the petitioner. Davis having no possible right to assert a lien unless the fund should be found to belong to Pennebaker & Jones, and the claim of Pennebaker & Jones having been found unwarranted, there is no occasion to disturb the decree of the court below, which ordered the intervening petition dismissed. Although the decree in this regard was rendered upon another ground, the decree itself was correct, and is therefore affirmed, with costs. Affirmed.